ACCEPTED
                                                                                       02-17-00323-CR
                                                                            SECOND COURT OF APPEALS
                                                                                  FORT WORTH, TEXAS
                                                                                     5/25/2018 3:11 PM
                                                                                        DEBRA SPISAK
                                                                                                CLERK

                                NO. 02–17–00323–CR

STATE OF TEXAS                                 § IN THE COURT OF APPEALSFILED IN
                                                                 2nd COURT OF APPEALS
                                               §                  FORT WORTH, TEXAS
V.                                             § FOR THE         5/25/2018 3:11:31 PM
                                               §                      DEBRA SPISAK
SCOTT PAUL WAYNE                               § SECOND DISTRICT OF TEXASClerk


                     STATE’S SECOND MOTION FOR EXTENSION

TO THE HONORABLE JUSTICES OF SAID COURT:

        Now comes the State of Texas, Appellee, in the above styled and numbered

cause and moves this Court to grant an extension of time to file Appellee’s Brief,

pursuant to Texas Rules of Appellate Procedure 38.6 and 10.5(b), and for good cause

shows the following:

     1. On July 27, 2017, in cause 58,479-B of the 78th District Court, Wichita

        County, a jury found Appellant guilty of Aggravated Assault with a Deadly

        Weapon and Obstruction. The judge sentenced Appellant to 10 years and five

        years in the Texas Department of Criminal Justice to run concurrently.

     2. Appellant is currently incarcerated.

     3. On October 10, 2017, Appellant filed a Notice of Appeal.

     4. Appellant requested and received one motion for extension.

     5. Appellant filed his brief March 26, 2018.

     6. The State’s brief is currently due Friday, May 25, 2018.




                                                                                    1
7. This is the State’s first request for an extension of time. In support of good

   cause for the extension, the State shows the following:

      a. I assisted trial attorneys with preparation for and have been in trial in

         State v. Catlin Briscoe, cause no. 58,221-C, felony murder by

         intentional/knowing injury to a child – an abusive head trauma case –

         which began April 2, 2018 and is still ongoing;

      b. I gave oral argument to the Court of Criminal Appeals on May 2, 2018

         at 9:00am in Texas v. Waters, PD-0792-17;

      c. I attended the Robert O. Dawson Conference on Criminal Appeals May

         2-May 4, 2018 in Austin, Texas;

      d. I filed a brief in cause 02–17–00226–CR on May 25, 2018;

      e. I have two briefs due to this Court on June 18, 2018 in cause 02-17-

         00347-CR and cause 02-17-00140-CR; and,

      f. I am currently working on other habeas corpus issues on remand from

         the Court of Criminal Appeals, responding to miscellaneous post-

         conviction pro se motions, and assisting other Assistant District

         Attorneys with hearings and trials.

8. Appellant does not oppose the State’s Second Motion for Extension.

9. The State respectfully requests a thirty-one day extension to prepare its brief.




                                                                                  2
It is therefore requested that the time for filing be extended thirty-one days to

Monday, June 25, 2018.




                                             Respectfully Submitted,

                                             /s/ Jennifer Ponder
                                             Assistant Criminal District Attorney
                                             Wichita County, Texas
                                             State Bar No. 24083676
                                             Jennifer.ponder@co.wichita.tx.us
                                             (940) 766-8113




                                                                                3
                      CERTIFICATE OF CONFERENCE

      I, Jennifer Ponder, certify that on May 25, 2018, I discussed this Motion with

Mike Payne, attorney for Appellant, he indicated that he does not oppose the State’s

Second Motion for Extension of Time.

                                                   /s/ Jennifer Ponder


                         CERTIFICATE OF SERVICE

      I, Jennifer Ponder, certify that on May 25, 2018, I served a copy of State’s

Second Motion for Extension on the party listed below by electronic service and that

the electronic transmission was reported as complete.       My e-mail address is

jennifer.ponder@co.wichita.tx.us.

            Mike Payne
            Attorney for Appellant
            1211 Bluff Street
            Wichita Falls, TX 76301
            (940) 766-1812
            michaelfpayne@gmail.com
                                                   /s/ Jennifer Ponder




                                                                                  4